NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL
                                          OF FLORIDA
                                          SECOND DISTRICT

ELVIS BERNARD CHAVERS,                  )
                                        )
             Appellant,                 )
                                        )
v.                                      )        Case No. 2D18-2783
                                        )
JAMES HAROLD WILLIAMS, individually, )
and as Trustee of the Delorise Williams )
Trust,                                  )
                                        )
             Appellee.                  )
                                        )

Opinion filed May 15, 2019.

Appeal from the Circuit Court for Polk
County; Andrea Teves Smith, Judge.

Elvis Bernard Chavers, pro se.

Donna M. Krusbe and Manuel R. Comras
of Billing, Cochran, Lyles, Mauro & Ramsey,
P.A., West Palm Beach, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and CASANUEVA and KHOUZAM, JJ., Concur.